Case 4:21-cv-10018-JEM Document 1-5 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                              KEY WEST DIVISION

                                 IN ADMIRALTY

                            CASE NO.    4:21-cv-10018



   IN THE MATTER OF:

   THE COMPLAINT OF KEY WEST JETSKI,
   INC. AS OWNER OF THE YAMAHA PERSONAL
   WATERCRAFT (HULL ID# YAMA2116I920)
   ITS ENGINES, TACKLE, APPURTENANCES,
   EQUIPMENT, ETC. IN A CAUSE FOR EXONTERATION
   FROM OR LIMITATION OF LIABILITY,

         Petitioners.
   ________________________________________/




                    EXHIBIT “5”
        Case 4:21-cv-10018-JEM Document 1-5 Entered on FLSD Docket 02/03/2021 Page 2 of 3
                                           FLORIDA FISH AND WILDLIFE
                                           CONSERVATION COMMISSION
                                              Individual Incident Listing                               Report Date: 08/27/2020

 Date Range             : 6/28/2020
 Selection Criteria     : Case Number = FWSA20OFF008806

FWSA20CAD016341                                    S4B     Complaint/Description        Boating Crash
                                                               Complainant
                                                                         SCOTT UNKOWN
  Incident Number        : FWSA20CAD016341                CPHONE     :   (845)206-8164
  Offense Number         : FWSA20OFF008806
  Incident Date          : 06/28/2020                     ZONE         : MONR
  Incident Time          : 18:50                          TROOP        :   E
  Operator ID            : MSHEPHERD                      CVEREG       :   J
  Disposition Code(s)    : SR, SR, AC                     REGION       :   SB
  Priority               : 4                              FHP          : 38P1
  Callers Name           : SCOTT UNKOWN                   RCC          : MRCC
  Reporting District     : MONR                           DEPREG       :
  Longitude              : -81.7737                       FWC          : W44S
  Latitude               : 24.5651                        DEP          :
  City                   : KEY WEST                                    :
  County                 : MONROE
  Location               : 2801 N ROOSEVELT BLVD [X2[KEY COVE DR]] x[GULFVIEW DR] [KEY WEST]
  Subjects
  Last Name             First Name     Middle Name           Type              DOB              Driver's License           DL State
  Activity                             Description
  UNKOWN                SCOTT                                COMPLAINANT

                                                                         AGE        0             SUB_PHONE        (845)206-8164
  WRIGHT                WANESHA                              VICTIM            03/03/1986       049285601                  GA
  UNKNOWN                              INJURED
                                                                         AGE       34             SUB_PHONE

  Vessels
  Year         :   2020                           Vessel Name           : VSL2
  Make         :   YAMAHA MOTOR CO                Vessel Owner          :
  Model        :                                  Reg No                : FL1211SN
  Style        :                                  HIN                   : YAMA2112I920
  Color        :                                                        :
  Length       :   11
  Year         :   2019                           Vessel Name           : VSL1
  Make         :   YAMAHA MOTOR CO                Vessel Owner          :
  Model        :                                  Reg No                : FL9447RU
  Style        :                                  HIN                   : YAMA3483H819
  Color        :                                                        :
  Length       :   11

  Notes
  Notes        Added By
  06/28/2020 18:53              DDARNABY     OFFENSE NUMBER [FWSA20OFF008806] AUTOMATICALLY GENERATED USING AGENCY [ FWSA]
                                             CHOSEN BY USER
  06/28/2020 18:55              DDARNABY     PARROT KEY RESORT
  06/28/2020 18:56              DDARNABY     SUNSET WATER SPORTS RP WORKS FOR
  06/28/2020 19:00              TEVE         CALL STATUS CHANGED FROM [BLANK] TO DELAYED.
  06/28/2020 19:02              DDARNABY     X88 FOR COMPANY # 305 294 1987


                                                     Page 1 of 2
       Case 4:21-cv-10018-JEM
06/28/2020 19:03        DDARNABY
                                 Document  1-5 Entered on FLSD Docket 02/03/2021 Page 3 of 3
                                    RP ADVD THAT THERE WAS A MALE HELPING A FEMALE WITH HER SKIS// THE WOMEN GOT HER
                                         FINGER PINCHED AND FINGERNAIL CAME OFF
06/28/2020 19:04           DDARNABY      INDV LEFT AND TOOK SELF TO KEY WEST REGIONAL CENTER
06/28/2020 19:04           DDARNABY      RP ADVD WOULD LIKE TO MAKE A REPORT OF THE INCIDENT
06/28/2020 19:04           DDARNABY      HURT INDV LEFT THE SCENE AND IS NO PRESENT
06/28/2020 19:05           DDARNABY      N Z44 XX6 REF S75P
06/28/2020 19:07           MSHEPHERD     W9457 IS X51
06/28/2020 19:31           MSHEPHERD     X97 SUNSET WATER SPORTS
06/28/2020 19:33           MSHEPHERD     W9347 X97
06/28/2020 19:33           MSHEPHERD     IGNORE LAST NOTE
06/28/2020 20:05           MSHEPHERD     SLIP 22 LEOS CAMPGROIUND MEETING WITH INJ PARTY
06/28/2020 20:53           ACOBB         NO INJURY BEYOND FIRST AID. TWO SELF REPORTS BEING ISSUED TO BOTH PARTIES.
06/28/2020 20:57           ACOBB         JET SKI TOUR OPERATOR JAKE OPERATING V-1
06/28/2020 21:40           MSHEPHERD     X98 AC 2 SR ISSUED (1 TO EACH)


Transaction Log
Date            Time          Pos       Op ID             Trans           Unit        DESCRIPT
06/28/2020      19:06         FWSA      MSHEPHERD         10-51           W9457       ENROUTE
06/28/2020      19:31         FWSA      MSHEPHERD         10-97           W9457       REPORTING
06/28/2020      19:31         FWSA      MSHEPHERD         10-97           W9457       ONSCENE
06/28/2020      21:40                   MSHEPHERD                                     CLOSED
06/28/2020      21:40                   MSHEPHERD                                     CODED




                                                 Page 2 of 2
